Title: [Diary entry: 6 November 1787]
From: Washington, George
To: 

Tuesday 6th. Thermometer at 48 in the Morning—60 at Noon and 56 at Night. Little or no Wind. Clear and pleasant all day.  Mr. & Mrs. Powell crossing the river to Mr. Digges a little after Sunrise I accompanied them that far & having my horse carried into the Neck I rid round that and all the other plantations. From the cut of drilled Corn in the Neck (in wch. the Tobo. house stands) came 45 bushls. of Irish Potatoes from every 3d. interval between the Corn Rows. From the So. Cut on the river came 38 Bushels from the 4 rows and from the Farm yard cut 4th. rows came 98 Bushels in all 181 whereof 21 only were red. Eight Plows were at work here. At Muddy hole 2 plows were at Work. The driver of the 3d. was after Hogs. The rest of the hands getting Potatoes from a 10 acre cut of Corn, adjoining the experimental ground from whence (every 4th. row) came 25 bushls. of white & 22¾ of red—alternate rows of each sort—In all 47¾. At Dogue run all hands were engaged in cleaning wheat, stacking the Straw &ca. At Frenchs two plows were at Work—all the other hands diggg. Potatoes. At the Ferry 3 plows were at Work. The other hands were gettg. Corn from the New ground in front of the Mansn. House.